Exhibit 10.19

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is entered
into as of October 24, 2013, by and between SIGMATRON INTERNATIONAL, INC., a
Delaware corporation (“Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION
(“Bank”).

RECITALS

Borrower and Bank entered into that certain Credit Agreement dated January 8,
2010 (the “Original Credit Agreement”) pursuant to which Bank extended credit to
Borrower.

Borrower and Bank entered into that certain Amended and Restated Credit
Agreement dated January 31, 2011 (as further amended from time to time, the
“Amended and Restated Credit Agreement”) amending and restating the Original
Credit Agreement and pursuant to which Bank continued to extend credit to
Borrower.

Borrower has requested that Bank extend or continue credit to Borrower, and
Borrower and Bank have agreed to further amend and restate the Amended and
Restated Credit Agreement on the terms and conditions contained herein.

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Bank and Borrower hereby agree as follows:

ARTICLE I

CREDIT TERMS

SECTION 1.1. LINE OF CREDIT.

(a) Line of Credit. Subject to the terms and conditions of this Agreement, Bank
hereby agrees to make advances to Borrower from time to time up to and including
October 31, 2015, not to exceed at any time the aggregate principal amount of
Thirty Million Dollars ($30,000,000.00) (“Line of Credit”), the proceeds of
which shall be used to finance Borrower’s working capital requirements.
Borrower’s obligation to repay advances under the Line of Credit shall be
evidenced by an amended and restated promissory note dated as of October 24,
2013 (as may be further amended, amended and restated, or otherwise modified
from time to time, the “Line of Credit Note”), all terms of which are
incorporated herein by this reference.

(b) Letter of Credit Subfeature. As a subfeature under the Line of Credit, Bank
agrees from time to time during the term thereof to issue or cause an affiliate
to issue standby and sight commercial letters of credit for the account of
Borrower (“Subfeature LCs”); provided however, that the aggregate undrawn amount
of all outstanding Subfeature LCs shall not at any time exceed Two Million
Dollars ($2,000,000.00). The form and substance of each Subfeature LC shall be
subject to approval by Bank, in its sole discretion. Each standby letter of
credit shall be issued for a term not to exceed three hundred sixty five

 

Second Amended and Restated Credit Agreement

 

1



--------------------------------------------------------------------------------

(365) days and each sight commercial letter of credit shall be issued for a term
not to exceed ninety (90) days, as designated by Borrower. The undrawn amount of
all Subfeature LCs shall be reserved under the Line of Credit and shall not be
available for borrowings thereunder. Each Subfeature LC shall be subject to the
additional terms and conditions of Bank’s standard Standby Letter of Credit
agreement or Commercial Letter of Credit agreement as applicable, and all
applications and related documents required by Bank in connection with the
issuance thereof. Each drawing paid under a Subfeature LC shall be deemed an
advance under the Line of Credit and shall be repaid by Borrower in accordance
with the terms and conditions of this Agreement applicable to such advances;
provided however, that if advances under the Line of Credit are not available,
for any reason, at the time any drawing is paid, then Borrower shall immediately
pay to Bank the full amount drawn, together with interest thereon from the date
such drawing is paid to the date such amount is fully repaid by Borrower, at the
rate of interest applicable to advances under the Line of Credit.

(c) Borrowing and Repayment. Borrower may from time to time during the term of
the Line of Credit borrow, partially or wholly repay its outstanding borrowings,
and reborrow, subject to all of the limitations, terms and conditions contained
herein or in the Line of Credit Note or any other document or instrument
required hereby; provided however, that the total outstanding borrowings under
the Line of Credit shall not at any time exceed the maximum principal amount
available thereunder, as set forth above.

SECTION 1.2. TERM LOANS.

(a) Term Loan A. Subject to the terms and conditions of this Agreement, Bank
hereby agrees to make a loan to Borrower in the principal amount as calculated
below (“Term Loan A”), the proceeds of which shall be used to refinance
Borrower’s outstanding credit accommodations and finance office and warehouse
facilities in Elk Grove Village, Illinois. Borrower’s obligation to repay the
Term Loan A shall be evidenced by a promissory note dated as of January 31, 2011
(as may be amended, amended and restated, or otherwise modified from time to
time, “Term Note A”), all terms of which are incorporated herein by this
reference. The Term Loan A shall be in an amount equal to $2,500,000.00.

(b) Term Loan B. Subject to the terms and conditions of this Agreement, Bank
hereby agrees to make a loan to Borrower in the principal amount as calculated
below (“Term Loan B” and together with Term Loan A, collectively referred to as
“Term Loan”), the proceeds of which shall be used to refinance Borrower’s
outstanding credit accommodations and finance office and warehouse facilities in
Elgin, Illinois (the “Elgin Property”). Borrower’s obligation to repay the Term
Loan B shall be evidenced by a promissory note dated as of October 24, 2013 (as
may be amended, amended and restated, or otherwise modified from time to time,
the “Term Note B” and, together with Term Note A, collectively referred to as
the “Term Note”), all terms of which are incorporated herein by this reference.
The Term Loan B shall be in an amount equal to $1,275,000.00.

 

Second Amended and Restated Credit Agreement

 

2



--------------------------------------------------------------------------------

(c) Repayment. The principal amount of each of Term Loan A and Term Loan B shall
be repaid in accordance with the provisions of Term Note A and Term Note B
respectively.

(d) Prepayment. Borrower may prepay principal on Term Loan A or Term Loan B in
whole or in part, and solely in accordance with the provisions of Term Note A
and Term Note B respectively.

SECTION 1.3. INTEREST/FEES.

(a) Interest. The outstanding principal balance of each credit subject hereto
shall bear interest at the rate of interest set forth in each promissory note or
other instrument or document executed in connection therewith.

(b) Computation and Payment. Interest shall be computed on the basis of a
360-day year, actual days elapsed. Interest shall be payable at the times and
place set forth in each promissory note or other instrument or document required
hereby.

(c) Arrangement Fee. Bank has acknowledged that Borrower has paid to Bank a
$10,000.00 non-refundable arrangement fee.

(d) Letter of Credit Fees. Borrower shall pay to Bank (i) fees upon the issuance
of each standby or commercial letter of credit issued under any credit subject
hereto equal to LIBOR per annum (computed on the basis of a 360-day year, actual
days elapsed) of the face amount thereof, and (ii) fees upon the payment or
negotiation of each drawing under any such letter of credit and fees upon the
occurrence of any other activity with respect to any such letter of credit
(including without limitation, the transfer, amendment or cancellation of any
such letter of credit) determined in accordance with Bank’s standard fees and
charges then in effect for such activity.

SECTION 1.4. COLLECTION OF PAYMENTS. Except to the extent expressly specified
otherwise in any Loan Document (as defined in Section 2.2 hereof) other than
this Agreement, Borrower authorizes Bank to collect all amounts due to Bank from
Borrower under this Agreement or any other Loan Document (whether for principal,
interest or fees, or as reimbursement of drafts paid or other payments made by
Bank under any credit subject to this Agreement) by charging any deposit account
maintained by Borrower with Bank for the full amount thereof. Should there be
insufficient funds in Borrower’s deposit accounts with Bank to pay all such sums
when due, the full amount of such deficiency shall be immediately due and
payable by Borrower.

SECTION 1.5. COLLATERAL.

(a) As security for all indebtedness and other obligations of Borrower to Bank
subject hereto under the Loan Documents (as herein defined), Borrower hereby
grants to Bank security interests of first priority in all Borrower’s accounts
receivable and other rights to payment, general intangibles, inventory located
in the United States, equipment and fixtures.

 

Second Amended and Restated Credit Agreement

 

3



--------------------------------------------------------------------------------

(b) (i) As security for all indebtedness and other obligations of Borrower to
Bank subject hereto, under Term Loan A, Borrower hereby grants to Bank a lien of
not less than first priority on that certain real property located at 2201
Landmeier Road, Elk Grove Village, IL 60007 pursuant to the Mortgage and
Assignment of Rents and Leases, dated January 8, 2010, as amended and otherwise
modified from time to time (the “Elk Grove Mortgage”) and (ii) as security for
all indebtedness and other obligations of Borrower to Bank subject hereto, under
Term Loan B, Borrower hereby grants to Bank a lien of not less than first
priority on that certain real property located at 1901 South Street, Elgin, IL
60123 pursuant to the Mortgage and Assignment of Rents and Leases, dated
October 24, 2013, as modified from time to time (the “Elgin Mortgage” and
together with the Elk Grove Mortgage, collectively referred to as the
“Mortgage”).

(c) All of the foregoing shall be evidenced by and subject to the terms of such
security agreements, financing statements, deeds or mortgages, and other
documents as Bank shall reasonably require, all in form and substance
satisfactory to Bank.

(d) Borrower shall pay to Bank immediately upon demand the full amount of all
reasonable out-of-pocket charges, costs and expenses (to include reasonable
out-of-pocket fees paid to third parties), expended or incurred by Bank in
connection with any of the foregoing security, including without limitation,
filing and recording fees and costs of appraisals, audits and title insurance.

ARTICLE II

REPRESENTATIONS AND WARRANTIES

Borrower makes the following representations and warranties to Bank, which
representations and warranties shall survive the execution of this Agreement and
shall continue in full force and effect until the full and final payment, and
satisfaction and discharge, of all obligations of Borrower to Bank subject to
this Agreement.

SECTION 2.1. LEGAL STATUS. Borrower is a corporation, duly organized and
existing and in good standing under the laws of Delaware, and is qualified or
licensed to do business (and is in good standing as a foreign corporation, if
applicable) in all jurisdictions in which such qualification or licensing is
required or in which the failure to so qualify or to be so licensed could have a
material adverse effect on Borrower.

SECTION 2.2. AUTHORIZATION AND VALIDITY. This Agreement and each promissory
note, contract, instrument and other document required hereby or at any time
hereafter delivered to Bank in connection herewith (collectively, the “Loan
Documents”) have been duly authorized, and upon their execution and delivery in
accordance with the provisions hereof will constitute legal, valid and binding
agreements and obligations of Borrower or the party which executes the same,
enforceable in accordance with their respective terms.

SECTION 2.3. NO VIOLATION. The execution, delivery and performance by Borrower
of each of the Loan Documents do not violate any provision of any law or
regulation, or contravene any provision of the Articles of Incorporation or
By-Laws of Borrower, or result in any breach of or default under any contract,
obligation, indenture or other instrument to which Borrower is a party or by
which Borrower may be bound.

 

Second Amended and Restated Credit Agreement

 

4



--------------------------------------------------------------------------------

SECTION 2.4. LITIGATION. There are no pending, or to the best of Borrower’s
knowledge threatened, actions, claims, investigations, suits or proceedings by
or before any governmental authority, arbitrator, court or administrative agency
which could have a material adverse effect on the financial condition or
operation of Borrower other than those disclosed by Borrower to Bank in writing
prior to the date hereof.

SECTION 2.5. CORRECTNESS OF FINANCIAL STATEMENT. The annual financial statement
of Borrower dated April 30, 2013, and all interim financial statements delivered
to Bank since said date, true copies of which have been delivered by Borrower to
Bank prior to the date hereof, (a) are complete and correct and present fairly
the financial condition of Borrower, (b) disclose all liabilities of Borrower
that are required to be reflected or reserved against under generally accepted
accounting principles, whether liquidated or unliquidated, fixed or contingent,
and (c) have been prepared in accordance with generally accepted accounting
principles consistently applied. Since the dates of such financial statements
there has been no material adverse change in the financial condition of
Borrower, nor has Borrower mortgaged, pledged, granted a security interest in or
otherwise encumbered any of its domestic assets or properties except in favor of
Bank, equipment leases with Wells Fargo Equipment Finance, Inc., and Associated
Bank in each case as set forth in Schedule 5.3 hereto or as otherwise permitted
by Bank in writing.

SECTION 2.6. INCOME TAX RETURNS. Borrower has no knowledge of any pending
assessments or adjustments of its income tax payable with respect to any year.

SECTION 2.7. NO SUBORDINATION. There is no agreement, indenture, contract or
instrument to which Borrower is a party or by which Borrower may be bound that
requires the subordination in right of payment of any of Borrower’s obligations
subject to this Agreement to any other obligation of Borrower.

SECTION 2.8. PERMITS, FRANCHISES. Borrower possesses, and will hereafter
possess, all permits, consents, approvals, franchises and licenses required and
rights to all trademarks, trade names, patents, and fictitious names, if any,
necessary to enable it to conduct the business in which it is now engaged in
compliance with applicable law.

SECTION 2.9. ERISA. Borrower is in compliance in all material respects with all
applicable provisions of the Employee Retirement Income Security Act of 1974, as
amended or recodified from time to time (“ERISA”); Borrower has not violated any
provision of any defined employee pension benefit plan (as defined in ERISA)
maintained or contributed to by Borrower (each, a “Plan”); no Reportable Event
as defined in ERISA has occurred and is continuing with respect to any Plan
initiated by Borrower; Borrower has met its minimum funding requirements under
ERISA with respect to each Plan; and each Plan will be able to fulfill its
benefit obligations as they come due in accordance with the Plan documents and
under generally accepted accounting principles.

 

Second Amended and Restated Credit Agreement

 

5



--------------------------------------------------------------------------------

SECTION 2.10. OTHER OBLIGATIONS. Borrower is not in default on any obligation
for borrowed money, any material purchase money obligation or any other material
lease, commitment, contract, instrument or obligation.

SECTION 2.11. ENVIRONMENTAL MATTERS. Except as disclosed by Borrower to Bank in
Schedule 2.11 hereof, Borrower is in compliance in all material respects with
all applicable federal or state environmental, hazardous waste, health and
safety statutes, and any rules or regulations adopted pursuant thereto, which
govern or affect any of Borrower’s operations and/or properties, including
without limitation, the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, the Superfund Amendments and Reauthorization Act of 1986,
the Federal Resource Conservation and Recovery Act of 1976, and the Federal
Toxic Substances Control Act, as any of the same may be amended, modified or
supplemented from time to time. None of the operations of Borrower is the
subject of any federal or state investigation evaluating whether any remedial
action involving a material expenditure is needed to respond to a release of any
toxic or hazardous waste or substance into the environment. Borrower has no
material contingent liability in connection with any release of any toxic or
hazardous waste or substance into the environment.

SECTION 2.12. REAL PROPERTY COLLATERAL. Except as disclosed by Borrower to Bank
in writing prior to the date hereof, with respect to any real property
collateral required hereby:

(a) All taxes, governmental assessments, insurance premiums, and water, sewer
and municipal charges, and rents (if any) which previously became due and owing
in respect thereof have been paid as of the date hereof.

(b) There are no mechanics’ or similar liens or claims which have been filed for
work, labor or material (and no rights are outstanding that under law could give
rise to any such lien) which affect all or any interest in any such real
property and which are or may be prior to or equal to the lien thereon in favor
of Bank.

(c) None of the improvements which were included for purpose of determining the
appraised value of any such real property lies outside of the boundaries and/or
building restriction lines thereof, and no improvements on adjoining properties
materially encroach upon any such real property.

(d) There is no pending, or to the best of Borrower’s knowledge threatened,
proceeding for the total or partial condemnation of all or any portion of any
such real property, and all such real property is in good repair and free and
clear of any damage that would materially and adversely affect the value thereof
as security and/or the intended use thereof.

SECTION 2.13. OFAC. Neither Borrower nor any of its subsidiaries (i) is an
“enemy” or an “ally of the enemy” within the meaning of Section 2 of the Trading
with the Enemy Act of the United States (50 U.S.C. App. §§ 1 et seq.), as
amended, (ii) is in violation of (A) the Trading with the Enemy Act, as amended,
(B) any of the foreign assets

 

Second Amended and Restated Credit Agreement

 

6



--------------------------------------------------------------------------------

control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) or any enabling legislation or executive order
relating thereto or (C) the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended (the “PATRIOT Act”), (iii) is (a) a
Person named on the list of “Specially Designated Nationals and Blocked Persons”
maintained by the U.S. Department of the Treasury’s Office of Foreign Assets
Control (“OFAC”) available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, or (b) (i) an agency of the
government of a Sanctioned Country, (ii) an organization controlled by a country
subject to a sanctions program identified on the list maintained by OFAC and
available at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx,
or as otherwise published from time to time (any such country, a “Sanctioned
Country”), or (iii) a person resident in a Sanctioned Country, to the extent
subject to a sanctions program administered by the U.S. Department of the
Treasury’s Office of Foreign Assets Control (a “Sanctioned Person”), (ii) has
more than 10% of its assets in Sanctioned Countries, or (iii) derives more than
10% of its operating income from investments in, or transactions with Sanctioned
Persons or Sanctioned Countries. No part of the proceeds of any Extension of
Credit hereunder will be used directly or indirectly to fund any operations in,
finance any investments or activities in or make any payments to, a Sanctioned
Person or a Sanctioned Country that would result in a material violation of OFAC
regulations.

ARTICLE III

CONDITIONS

SECTION 3.1. CONDITIONS OF INITIAL EXTENSION OF CREDIT. The obligation of Bank
to extend any credit contemplated by this Agreement is subject to the
fulfillment to Bank’s satisfaction of all of the following conditions:

(a) Approval of Bank Counsel. All legal matters incidental to the extension of
credit by Bank shall be satisfactory to Bank’s counsel.

(b) Documentation. Bank shall have received, in form and substance satisfactory
to Bank, each of the following, duly executed:

 

  (i) This Agreement.

 

  (ii) The Line of Credit Note.

 

  (iii) The Term Note A.

 

  (iv) The Term Note B.

 

  (v) Corporate Resolution: Borrowing.

 

  (vi) Certificate of Incumbency.

 

  (vii) Continuing Security Agreement: Rights to Payment and Inventory.

 

Second Amended and Restated Credit Agreement

 

7



--------------------------------------------------------------------------------

  (viii) Security Agreement: Equipment and Fixtures.

 

  (ix) Mortgage and Assignment of Rents and Leases for the Elk Grove Property.

 

  (x) Mortgage and Assignment of Rents and Leases for the Elgin Property.

 

  (xi) First Modification of Mortgage and Assignment of Rents and Leases for the
Elk Grove Property.

 

  (xii) Second Modification of Mortgage and Assignment of Rents and Leases for
the Elk Grove Property.

 

  (xiii) Third Modification of Mortgage and Assignment of Rents and Leases for
the Elk Grove Property.

 

  (xiv) Fax Transmission and Acceptance of Requests, Instructions, Documents and
Information.

 

  (xv) Such other documents as Bank may require under any other Section of this
Agreement.

(c) Financial Condition. There shall have been no material adverse change, as
determined by Bank, in the financial condition or business of Borrower, nor any
material decline, as determined by Bank, in the market value of any collateral
required hereunder or a substantial or material portion of the assets of
Borrower.

(d) Insurance. Borrower shall have delivered to Bank evidence of insurance
coverage on all Borrower’s property, in form, substance, amounts, covering risks
and issued by companies satisfactory to Bank, and where required by Bank, with
loss payable endorsements in favor of Bank, including without limitation,
policies of marine cargo insurance, accounts receivable insurance and business
personal property insurance, and policies of fire and extended coverage
insurance covering all real property collateral required hereby, with
replacement cost and mortgagee loss payable endorsements, and such policies of
insurance against specific hazards affecting any such real property, as may be
required by governmental regulation or Bank.

(e) Real Property Appraisals. Bank shall have obtained, at Borrower’s cost, an
appraisal of all real property collateral required hereby, and all improvements
thereon, issued by an appraiser acceptable to Bank and in form, substance and
reflecting values satisfactory to Bank, in its discretion.

(f) Title Insurance. Bank shall have received an ALTA Policy of Title Insurance,
with such endorsements as Bank may require, issued by a company and in form and
substance satisfactory to Bank, in such amount as Bank shall require, insuring
Bank’s lien on the real property collateral required hereby to be of first
priority, subject only to such exceptions as Bank shall approve in its
discretion, with all costs thereof to be paid by Borrower.

 

Second Amended and Restated Credit Agreement

 

8



--------------------------------------------------------------------------------

(g) Phase I Environmental Survey. A Phase I environmental survey of each of the
Elk Grove Property and the Elgin Property, each in form and substance
satisfactory to the Bank; and

(h) Field Audit. A completed field audit of Borrower covering areas customarily
examined by the Bank in form and substance satisfactory to the Bank.

SECTION 3.2. CONDITIONS OF EACH EXTENSION OF CREDIT. The obligation of Bank to
make each extension of credit requested by Borrower hereunder shall be subject
to the fulfillment to Bank’s satisfaction of each of the following conditions:

(a) Compliance. The representations and warranties contained herein and in each
of the other Loan Documents shall be true on and as of the date of the signing
of this Agreement and on the date of each extension of credit by Bank pursuant
hereto, with the same effect as though such representations and warranties had
been made on and as of each such date, and on each such date, no Event of
Default as defined herein, and no condition, event or act which with the giving
of notice or the passage of time or both would constitute such an Event of
Default, shall have occurred and be continuing or shall exist.

(b) Documentation. Bank shall have received all additional documents which may
be required in connection with such extension of credit, including without
limitation, the following:

 

  (i) For the issuance of a commercial letter of credit under any credit subject
to this Agreement, Bank’s standard Application for Commercial Letter of Credit.

 

  (ii) For the issuance of a standby letter of credit under any credit subject
to this Agreement, Bank’s standard Application for Standby Letter of Credit.

(c) Payment of Fees. Bank shall have received payment in full of any fee
required by any of the Loan Documents to be paid at the time such credit
extension is made.

ARTICLE IV

AFFIRMATIVE COVENANTS

Borrower covenants that so long as Bank remains committed to extend credit to
Borrower pursuant hereto, or any liabilities (whether direct or contingent,
liquidated or unliquidated) of Borrower to Bank under any of the Loan Documents
remain outstanding, and until payment in full of all obligations of Borrower
subject hereto, Borrower shall, unless Bank otherwise consents in writing:

 

Second Amended and Restated Credit Agreement

 

9



--------------------------------------------------------------------------------

SECTION 4.1. PUNCTUAL PAYMENTS. Punctually pay all principal, interest, fees or
other liabilities due under any of the Loan Documents at the times and place and
in the manner specified therein, and immediately upon demand by Bank, the amount
by which the outstanding principal balance of any credit subject hereto at any
time exceeds any limitation on borrowings applicable thereto.

SECTION 4.2. ACCOUNTING RECORDS. Maintain adequate books and records in
accordance with generally accepted accounting principles consistently applied,
and permit any representative of Bank, at any reasonable time, during regular
business hours, with a reasonable prior notice, to inspect, audit and examine
such books and records, to make copies of the same, and to inspect the
properties of Borrower.

SECTION 4.3. FINANCIAL STATEMENTS. Provide to Bank all of the following, in form
and detail satisfactory to Bank:

(a) not later than 120 days after and as of the end of each fiscal year, an
unqualified audited consolidated and consolidating financial statement of
Borrower, prepared by a certified public accountant acceptable to Bank in
accordance with generally accepted accounting principles, to include balance
sheet, income statement, and statement of cash flow;

(b) not later than 30 days after and as of the end of month, a financial
statement of Borrower, prepared by Borrower, to include balance sheet and income
statement and statement of cash flow;

(c) not later than 45 days after the end of each fiscal quarter, consolidated
and consolidating financial statements of the Borrower prepared by the Borrower,
to include balance sheet, income statement and statement of cash flow;

(d) not later than 25 days after and as of the end of each month, an inventory
report showing the types, locations and unit or dollar values of all the
inventory collateral, an aged listing of accounts receivable to include both
factored and unfactored accounts, an aged listing of account payable, a
reconciliation of accounts and a signed statement from an officer of Borrower
confirming that AbleMex, S.A. de C.V. (“Ablemex”) is not in default under its
lease with Vesta Baja California, S. de R.L. de C.V (“Vesta”);

(e) contemporaneously with each annual and fiscal quarter end financial
statement of Borrower required hereby, a certificate of the president or chief
financial officer of Borrower that said financial statements are accurate and
that there exists no Event of Default nor any condition, act or event which with
the giving of notice or the passage of time or both would constitute an Event of
Default;

(f) from time to time such other information as Bank may reasonably request.

SECTION 4.4. COMPLIANCE. Preserve and maintain all licenses, permits,
governmental approvals, rights, privileges and franchises necessary for the
conduct of its business; and comply with the provisions of all documents
pursuant to which Borrower is organized and/or which govern Borrower’s continued
existence and with the requirements of all laws, rules, regulations and orders
of any governmental authority applicable to Borrower and/or its business.

 

Second Amended and Restated Credit Agreement

 

10



--------------------------------------------------------------------------------

SECTION 4.5. INSURANCE. Maintain and keep in force, for each business in which
Borrower is engaged, insurance of the types and in amounts customarily carried
in similar lines of business, including but not limited to fire, extended
coverage, public liability, flood, property damage and workers’ compensation,
with all such insurance carried with companies and in amounts satisfactory to
Bank, and deliver to Bank from time to time at Bank’s request schedules setting
forth all insurance then in effect.

SECTION 4.6. FACILITIES. Keep all properties useful or necessary to Borrower’s
business in good repair and condition, and from time to time make necessary
repairs, renewals and replacements thereto so that such properties shall be
fully and efficiently preserved and maintained.

SECTION 4.7. TAXES AND OTHER LIABILITIES. Pay and discharge when due any and all
indebtedness, obligations, assessments and taxes, both real or personal,
including without limitation federal and state income taxes and state and local
property taxes and assessments, except such (a) as Borrower may in good faith
contest or as to which a bona fide dispute may arise, and (b) for which Borrower
has made provision, to Bank’s satisfaction, for eventual payment thereof in the
event Borrower is obligated to make such payment.

SECTION 4.8. LITIGATION. Promptly give notice in writing to Bank of any material
litigation pending or threatened against Borrower.

SECTION 4.9. FINANCIAL CONDITION. Maintain Borrower’s financial condition as
follows using generally accepted accounting principles consistently applied and
used consistently with prior practices (except to the extent modified by the
definitions herein), with compliance determined commencing with Borrower’s
consolidated financial statements for the period ending January 31, 2013:

(a) Minimum Tangible Net Worth not less than $41,000,000.00 plus 50% of
quarterly net profit after taxes plus 100% of any increases in equity or
subordinated debt at each fiscal quarter end. “Tangible Net Worth” defined as
the aggregate of total stockholders’ equity plus subordinated debt less any
intangible assets.

(b) Total Liabilities divided by Tangible Net Worth not greater than 1.75 to 1.0
at each fiscal quarter end, with “Total Liabilities” defined as the aggregate of
current liabilities and noncurrent liabilities, and with “Tangible Net Worth” as
defined above.

(c) Fixed Charge Coverage Ratio not less than 2.0 to 1.0 as of each fiscal
quarter end, determined on a rolling 4-quarter basis, with “Fixed Charge
Coverage Ratio” defined as the aggregate of net profit after taxes plus
depreciation expense, amortization expense, cash capital contributions minus
dividends and distributions, divided by the aggregate of the current maturity of
long-term debt, capitalized lease payments, and contingent consideration.

 

Second Amended and Restated Credit Agreement

 

11



--------------------------------------------------------------------------------

(d) Minimum Asset Coverage Ratio of 1.10x to 1.00 at each fiscal quarter end
with “Asset Coverage Ratio” defined as a ratio of the numerator, consisting of
the sum of 80% of gross accounts receivable (“Margined A/R”) and 41.3% of
Eligible Inventory (as such term is defined below) (“Margined Inventory”);
provided, however, that the amount of Margined Inventory shall not be greater
than the amount of Margined A/R, divided by the denominator, consisting of the
outstanding aggregate principal balance of the advances made under this
Agreement. “Eligible Inventory” shall mean, at any time, all inventory of
Borrower in which Bank has a first priority continuing perfected security
interest, except inventory which is: (1) not owned by it free and clear of all
security interests, encumbrances and liens, except in favor of Bank, and claims
of persons or entities other than Bank, except to the extent any such claim has
been waived in writing by the claimant in favor of Bank; (2) slow moving,
obsolete, unsalable, damaged, defective, perishable or unfit for further
processing; (3) work in process; (4) subject to consignment or otherwise in the
possession of another person or entity, unless otherwise agreed to by the Bank
in writing; (5) in transit or located outside of the United States;
(6) identified to be purchased under a contract under which it has received, or
is entitled to receive, an advance payment; (7) determined by Bank to be
ineligible due to licensing, intellectual property, or any applicable laws or
regulations that would make it difficult to sell, lease or use such inventory;
(8) comprised of samples, returns, rejected items, re-work items, non-standard
items, odd-lots, or repossessed goods; (9) produced in violation of applicable
laws or regulations, including the Fair Labor Standards Act of 1938, as amended,
and the regulations and orders of the Department of Labor; and (10) otherwise
determined ineligible by Bank; provided, however, that transportation and
storage charges shall be excluded from amounts otherwise included in Eligible
Inventory.

(e) Net profit after taxes of not less than $1.00 as of each fiscal quarter end
on a rolling 4-quarter basis.

SECTION 4.10. NOTICE TO BANK. Promptly (but in no event more than ten (10) days
after the occurrence of each such event or matter) give written notice to Bank
in reasonable detail of: (a) the occurrence of any Event of Default, or any
condition, event or act which with the giving of notice or the passage of time
or both would constitute an Event of Default; (b) any change in the name or the
organizational structure of Borrower; (c) the occurrence and nature of any
Reportable Event or Prohibited Transaction, each as defined in ERISA, or any
funding deficiency with respect to any Plan; or (d) any termination or
cancellation of any insurance policy which Borrower is required to maintain, or
the occurrence of any loss through liability or property damage, or through
fire, theft or any other cause affecting Borrower’s domestic property that is
reasonably estimated to involve a loss of more than $25,000.00 that is not
covered by insurance.

SECTION 4.11. COLLATERAL AUDITS. Permit Bank to audit all Borrower’s collateral
required hereunder, with such audits to be performed from time to time at Bank’s
option by collateral examiners acceptable to Bank and in scope and content
satisfactory to Bank, and with all Bank’s costs and expenses of each audit to be
reimbursed in full by Borrower. Bank shall not be required to share the results
of the audit(s) with Borrower or any third party.

 

Second Amended and Restated Credit Agreement

 

12



--------------------------------------------------------------------------------

SECTION 4.12. STOCK PLEDGES. On or before October 1, 2013, Borrower shall have
delivered to Bank documentation in form and substance satisfactory to Bank,
including amendments or acknowledgments to existing pledge agreements,
evidencing Borrower’s pledge of 65% of its equity ownership interests in each of
Standard Components de Mexico SA de C.V., Ablemex, and Digital Appliance
Controls de Mexico, S.A. de C.V. (“DAC”) in Mexico, Wujiang SigmaTron
Electronics Co., Ltd. in The People’s Republic of China, and Spitfire Controls
(Cayman) Co. Ltd. in the Cayman Islands (“Cayman”). To the extent applicable,
Borrower shall also provide evidence satisfactory to Bank that the necessary
approvals have been obtained and registration of such documentation has occurred
in each jurisdiction. After the date hereof, upon Bank’s request, in its sole
discretion, Borrower shall promptly deliver to Bank any and all confirmations,
affirmations, re-affirmations, acknowledgements and such other documents, as
appropriate, evidencing and/or affirming the pledge agreements delivered
pursuant to this Section 4.12 and the pledge of the equity ownership interests
thereunder.

SECTION 4.13. REAL PROPERTY TAX COMPLIANCE. Borrower shall provide evidence of
payment of real property taxes on the Elk Grove Property within fifteen
(15) days of the due date for each installment thereof.

SECTION 4.14. KNOW YOUR CUSTOMER. Borrower shall promptly upon the request
thereof, deliver to Bank such other information and documentation required by
bank regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations (including, without limitation, the PATRIOT
Act), as from time to time reasonably requested by Bank.

ARTICLE V

NEGATIVE COVENANTS

Borrower further covenants that so long as Bank remains committed to extend
credit to Borrower pursuant hereto, or any liabilities (whether direct or
contingent, liquidated or unliquidated) of Borrower to Bank under any of the
Loan Documents remain outstanding, and until payment in full of all obligations
of Borrower subject hereto, Borrower will not without Bank’s prior written
consent:

SECTION 5.1. USE OF FUNDS. Use any of the proceeds of any credit extended
hereunder except for the purposes stated in Article I hereof. Notwithstanding
the foregoing, Borrower may make a tender offer to purchase and consummate the
purchase of 396,000 outstanding options from employees and directors of the
Borrower at an aggregate purchase price not exceeding $400,000 and may use the
proceeds of the Line of Credit to pay for part or all of such aggregate purchase
price.

SECTION 5.2. CAPITAL EXPENDITURES. Make any additional investment in fixed
assets in any fiscal year in excess of an aggregate of $13,000,000.00.

SECTION 5.3. OTHER INDEBTEDNESS. Create, incur, assume or permit to exist any
indebtedness or liabilities resulting from borrowings, loans, guaranties, or
advances, whether secured or unsecured, matured or unmatured, liquidated or
unliquidated, joint or several, except (a) the liabilities of Borrower to Bank,
Wells Fargo Equipment Finance, Inc., and Associated Bank, in each case as set
forth in Schedule 5.3 hereto, and up

 

Second Amended and Restated Credit Agreement

 

13



--------------------------------------------------------------------------------

to $7,000,000.00 at any time outstanding to GE Capital for capitalized lease
obligation(s) (as determined in accordance with generally accepted accounting
principles consistently applied, except as may be modified by the Financial
Accounting Standards Board only with respect to capitalized leases (each such
obligation, a “Capital Lease”)) incurred after the date hereof, entered into
during Borrower’s fiscal years ending April 30, 2015, (b) the liabilities of
Borrower to Vesta pursuant to a lease guaranty on behalf of Ablemex, provided
that the lease guaranty shall be in form and substance satisfactory to Bank and
shall contain a subordination clause and third-party reliance language in favor
of Bank, provided further that Borrower shall not amend or modify the lease
guaranty without the written consent of Bank, such consent not to be
unreasonably withheld or delayed, provided further that the lease guaranty shall
be limited to a maximum aggregate amount of $3,200,000.00 at all times, and
(c) any other liabilities of Borrower existing as of, and disclosed Bank prior
to, the date hereof.

SECTION 5.4. MERGER, CONSOLIDATION, TRANSFER OF ASSETS. Merge into or
consolidate with any other entity; make any substantial change in the nature of
Borrower’s business as a worldwide seller of electronic products and services;
acquire all or substantially all of the assets of any other entity; nor sell,
lease, transfer or otherwise dispose of all or a substantial or material portion
of Borrower’s assets except in the ordinary course of its business.
(a) Notwithstanding the foregoing, Borrower may sell Electrolux Home Products,
Inc. accounts receivable to Deutsche Bank AG, New York Branch in accordance with
the terms of the DB-Supplier Finance Agreement (defined below), as acknowledged
pursuant to that certain Acknowledgement, Consent and Release Agreement dated as
of December 1, 2011 executed by Bank, Borrower and Deutsche Bank AG, New York
Branch, as the same may be amended, supplemented or otherwise modified from time
to time. When used herein, the term “DB-Supplier Finance Agreement” shall mean
that certain agreement (including all annexes, reference guides referred to
therein, and the special terms and conditions related to the furnishing of
Supplier Financing Services) pursuant to which Borrower will sell to Deutsche
Bank AG, New York Branch certain accounts receivable owed to Borrower by
Electrolux Home Products, Inc., as the same may be amended, supplemented or
otherwise modified from time to time. (b) Further notwithstanding the foregoing,
Borrower may discharge and release the account receivable of Spitfire Control,
Inc., an Illinois corporation (“Spitfire”), in connection with the consummation
of the transactions contemplated by that certain Purchase Agreement dated
May 31, 2012 (the “Spitfire Acquisition Agreement”), of Borrower, as buyer, and
Spitfire, as seller, a true, complete and executed copy of which agreement,
including all schedules and exhibits thereto, has been delivered to Bank.
(c) Further notwithstanding the foregoing, Borrower may sell certain accounts
receivable owed to Borrower by Whirlpool Corporation to Bank in accordance with
the terms of the Accounts Receivable Purchase Agreement dated as of October 11,
2012 between Bank, as Financial Institution, and Borrower, as Supplier, the
Supplier Agreement dated as of October 11, 2012 between Borrower, as Supplier,
and PrimeRevenue, Inc., as PrimeRevenue, and all related agreements (including
all annexes, exhibits, schedules and reference guides referred to in any of the
foregoing), as any of the same may be amended, supplemented or otherwise
modified from time to time. (d) Further notwithstanding the foregoing, Borrower
may sell certain accounts receivable owed to Borrower by Electrolux Home
Products, Inc. to UBI in accordance with the terms of an accounts receivable
purchase agreement and all related agreements (including all annexes, exhibits,
schedules and reference guides referred to in any of the foregoing), as any of
the same may be amended, supplemented or otherwise modified from time to time.

 

Second Amended and Restated Credit Agreement

 

14



--------------------------------------------------------------------------------

SECTION 5.5. LOANS, ADVANCES, INVESTMENTS. Make any loans or advances to or
investments in any person or entity, except any of the foregoing (a) existing as
of, and disclosed to Bank prior to, the date hereof or (b) in an amount not to
exceed $100,000.00 in the aggregate. Further notwithstanding the foregoing, as a
consequence of the consummation of the transactions contemplated under the
Spitfire Acquisition Agreement, Borrower may acquire the equity and certain
inter-company indebtedness of and otherwise make loans to or investments in DAC,
Cayman and Cayman’s wholly owned subsidiary, Spitfire Controls Vietnam Co.,
Ltd., a Vietnam corporation, and thereafter, revise the terms of such acquired
indebtedness or convert to equity a portion or all of such acquired
indebtedness, or both.

SECTION 5.6. DIVIDENDS, DISTRIBUTIONS. Declare or pay any dividend or
distribution either in cash, stock or any other property on Borrower’s stock now
or hereafter outstanding, nor redeem, retire, repurchase or otherwise acquire
any shares of any class of Borrower’s stock now or hereafter outstanding, and
Borrower shall provide to Bank, upon request, any documentation required by Bank
to substantiate the appropriateness of amounts paid or to be paid.

SECTION 5.7. PLEDGE OF ASSETS. (a) Mortgage, pledge, grant or permit to exist a
security interest in, or lien upon, all or any portion of Borrower’s assets now
owned or hereafter acquired, except any of the foregoing in favor of Bank, Wells
Fargo Equipment Finance, Inc., GE Capital, Associated Bank, any lessor party to
a Capital Lease secured solely by property financed under such Capital Lease, or
which is existing as of, and disclosed to Bank in writing prior to, the date
hereof, or (b) agree with any other person or entity not to mortgage, pledge,
grant or permit to exist a security interest in, or lien upon, all or any
portion of Borrower’s assets now owned or hereafter acquired, except any of the
foregoing in favor of Bank or which is existing as of, and disclosed to Bank in
writing prior to, the date hereof. Notwithstanding the foregoing, in connection
with the sale of the receivables permitted in Section 5.4 above, Borrower is
authorized to permit Deutsche Bank AG, New York Branch to file precautionary
financing statements against Borrower in accordance with the terms of that
certain Acknowledgment, Consent and Release Agreement dated as of December 1,
2011 executed by Bank, Borrower and Deutsche Bank AG, New York Branch and to
permit the purchasers party to the agreements referenced in Sections 5.4(c) and
5.4(d) above to file UCC financing statements against Borrower reflecting the
interests of such purchasers in the corresponding receivables.

ARTICLE VI

EVENTS OF DEFAULT

SECTION 6.1. The occurrence of any of the following shall constitute an “Event
of Default” under this Agreement:

(a) Borrower shall fail to pay when due any principal, interest, fees or other
amounts payable under any of the Loan Documents.

 

Second Amended and Restated Credit Agreement

 

15



--------------------------------------------------------------------------------

(b) Any financial statement or certificate furnished to Bank in connection with,
or any representation or warranty made by Borrower or any other party under this
Agreement or any other Loan Document shall prove to be incorrect, false or
misleading in any material respect when furnished or made.

(c) Any default in the performance of or compliance with any obligation,
agreement or other provision contained herein or in any other Loan Document
(other than those specifically described as an “Event of Default” in this
section 6.1), and with respect to any such default that by its nature can be
cured, such default shall continue for a period of twenty (20) days after notice
from Bank of its occurrence.

(d) Any default in the payment or performance of any obligation, or any defined
event of default, under the terms of any material contract, instrument or
document (other than any of the Loan Documents) binding on Borrower, any
guarantor hereunder or any general partner or joint venturer in Borrower if a
partnership or joint venture (with each such guarantor, general partner and/or
joint venturer referred to herein as a “Third Party Obligor”) has incurred any
debt or other liability to any person or entity, including to Bank.

(e) Borrower or any Third Party Obligor shall become insolvent, or shall suffer
or consent to or apply for the appointment of a receiver, trustee, custodian or
liquidator of itself or any of its property, or shall generally fail to pay its
debts as they become due, or shall make a general assignment for the benefit of
creditors; Borrower or any Third Party Obligor shall file a voluntary petition
in bankruptcy, or seeking reorganization, in order to effect a plan or other
arrangement with creditors or any other relief under the Bankruptcy Reform Act,
Title 11 of the United States Code, as amended or recodified from time to time
(“Bankruptcy Code”), or under any state or federal law granting relief to
debtors, whether now or hereafter in effect; or Borrower or any Third Party
Obligor shall file an answer admitting the jurisdiction of the court and the
material allegations of any involuntary petition; or Borrower or any Third Party
Obligor shall be adjudicated a bankrupt, or an order for relief shall be entered
against Borrower or any Third Party Obligor by any court of competent
jurisdiction under the Bankruptcy Code or any other applicable state or federal
law relating to bankruptcy, reorganization or other relief for debtors.

(f) The filing of a notice of judgment lien in excess of $50,000.00 against
Borrower or any Third Party Obligor; or the recording of any abstract of
judgment in excess of $50,000.00 against Borrower or any Third Party Obligor in
any county in which Borrower or such Third Party Obligor has an interest in real
property; or the service of a notice of levy and/or of a writ of attachment or
execution, or other like process, in excess of $50,000.00 against the assets of
Borrower or any Third Party Obligor; or the entry of a judgment in excess of
$50,000.00 against Borrower or any Third Party Obligor; or any involuntary
petition or proceeding pursuant to the Bankruptcy Code or any other applicable
state or federal law relating to bankruptcy, reorganization or other relief for
debtors is filed or commenced against Borrower or any Third Party Obligor and is
not vacated or dismissed within 60 days after the filing thereof.

(g) There shall exist or occur any event or condition that Bank in good faith
believes impairs the prospect of payment or performance by Borrower, any Third
Party Obligor, or the general partner of either if such entity is a partnership,
of its obligations under any of the Loan Documents.

 

Second Amended and Restated Credit Agreement

 

16



--------------------------------------------------------------------------------

(h) The death or incapacity of Borrower or any Third Party Obligor if an
individual. The dissolution or liquidation of Borrower or any Third Party
Obligor if a corporation, partnership, joint venture or other type of entity; or
Borrower or any such Third Party Obligor, or any of its directors, stockholders
or members, shall take action seeking to effect the dissolution or liquidation
of Borrower or such Third Party Obligor and such action is not dismissed within
60 days after the commencement thereof.

(i) The withdrawal, resignation or expulsion of anyone or more of the general
partners in Borrower; or any change in control of Borrower or any entity or
combination of entities that directly or indirectly control Borrower, with
“control” defined as ownership of an aggregate of twenty-five percent (25%) or
more of the common stock, members’ equity or other ownership interest (other
than a limited partnership interest) of Borrower.

(j) The sale, transfer, hypothecation, assignment or encumbrance, whether
voluntary, involuntary or by operation of law, without Bank’s prior written
consent, of all or any part of or interest in any real property collateral
required hereby.

(k) Any default or event of default, however defined, shall occur under the
lease between Ablemex and Vesta.

SECTION 6.2. REMEDIES. Upon the occurrence of any Event of Default: (a) all
indebtedness of Borrower under each of the Loan Documents, any term thereof to
the contrary notwithstanding, shall at Bank’s option and without notice become
immediately due and payable without presentment, demand, protest or notice of
dishonor, all of which are hereby expressly waived by Borrower; (b) the
obligation, if any, of Bank to extend any further credit under any of the Loan
Documents shall immediately cease and terminate; and (c) Bank shall have all
rights, powers and remedies available under each of the Loan Documents, or
accorded by law, including without limitation the right to resort to any or all
security for any credit subject hereto and to exercise any or all of the rights
of a beneficiary or secured party pursuant to applicable law. All rights, powers
and remedies of Bank may be exercised at any time by Bank and from time to time
after the occurrence of an Event of Default, are cumulative and not exclusive,
and shall be in addition to any other rights, powers or remedies provided by law
or equity.

ARTICLE VII

MISCELLANEOUS

SECTION 7.1. NO WAIVER. No delay, failure or discontinuance of Bank in
exercising any right, power or remedy under any of the Loan Documents shall
affect or operate as a waiver of such right, power or remedy; nor shall any
single or partial exercise of any such right, power or remedy preclude, waive or
otherwise affect any other or further exercise thereof or the exercise of any
other right, power or remedy. Any waiver, permit, consent or approval of any
kind by Bank of any breach of or default under any of the Loan Documents must be
in writing and shall be effective only to the extent set forth in such writing.

 

Second Amended and Restated Credit Agreement

 

17



--------------------------------------------------------------------------------

SECTION 7.2. NOTICES. All notices, requests and demands which any party is
required or may desire to give to any other party under any provision of this
Agreement must be in writing delivered to each party at the following address:

 

   BORROWER:   

SIGMATRON INTERNATIONAL, INC.

2201 Landmeier Road

Elk Grove Village, IL 60007

Attn: Linda K. Frauendorfer, CFO

   With a copy to:   

Henry J. Underwood

Howard and Howard Attorneys PLLC

200 South Michigan Avenue

Suite 1100

Chicago, IL 60604

   BANK:   

WELLS FARGO BANK, NATIONAL ASSOCIATION

10 South Wacker Drive, 17th Floor

Chicago, IL 60606

or to such other address as any party may designate by written notice to all
other parties. Each such notice, request and demand shall be deemed given or
made as follows: (a) if sent by hand delivery, upon delivery; (b) if sent by
mail, upon the earlier of the date of receipt or three (3) business days after
deposit in the U.S. mail, first class and postage prepaid; and (c) if sent by
telecopy, upon receipt.

SECTION 7.3. COSTS, EXPENSES AND ATTORNEYS’ FEES. Borrower shall pay to Bank
immediately upon demand the full amount of all reasonable out-of-pocket
payments, advances, charges, costs and expenses, including reasonable attorneys’
fees (to include reasonable outside counsel fees), expended or incurred by Bank
in connection with (a) the negotiation and preparation of this Agreement and the
other Loan Documents, and the preparation of any amendments and waivers hereto
and thereto, (b) the enforcement of Bank’s rights and/or the collection of any
amounts which become due to Bank under any of the Loan Documents, and (c) the
prosecution or defense of any action in any way related to any of the Loan
Documents, including without limitation, any action for declaratory relief,
whether incurred at the trial or appellate level, in an arbitration proceeding
that may be awarded in favor of Bank or otherwise, and including any of the
foregoing incurred in connection with any bankruptcy proceeding (including
without limitation, any adversary proceeding, contested matter or motion brought
by Bank or any other person) relating to Borrower or any other person or entity.

SECTION 7.4. SUCCESSORS, ASSIGNMENT. This Agreement shall be binding upon and
inure to the benefit of the heirs, executors, administrators, legal
representatives, successors and assigns of the parties; provided however, that
Borrower may not assign or transfer its interests or rights hereunder without
Bank’s prior written consent.

 

Second Amended and Restated Credit Agreement

 

18



--------------------------------------------------------------------------------

Bank reserves the right to sell, assign, transfer, negotiate or grant
participations in all or any part of, or any interest in, Bank’s rights and
benefits under each of the Loan Documents. In connection therewith, Bank may
disclose all documents and information which Bank now has or may hereafter
acquire relating to any credit subject hereto, Borrower or its business or any
collateral required hereunder; provided that any information provided to the
Bank by the Borrower and identified by the Borrower as material non-public
information shall not be disclosed to the prospective assignee or participant
unless and until the prospective assignee or participant has agreed in writing
for the benefit of Borrower to maintain the confidentiality of such non-public
information.

SECTION 7.5. ENTIRE AGREEMENT; AMENDMENT. This Agreement and the other Loan
Documents constitute the entire agreement between Borrower and Bank with respect
to each credit subject hereto and supersede all prior negotiations,
communications, discussions and correspondence concerning the subject matter
hereof. This Agreement may be amended or modified only in writing signed by each
party hereto.

SECTION 7.6. NO THIRD PARTY BENEFICIARIES. This Agreement is made and entered
into for the sole protection and benefit of the parties hereto and their
respective permitted successors and assigns, and no other person or entity shall
be a third party beneficiary of, or have any direct or indirect cause of action
or claim in connection with, this Agreement or any other of the Loan Documents
to which it is not a party.

SECTION 7.7. TIME. Time is of the essence of each and every provision of this
Agreement and each other of the Loan Documents.

SECTION 7.8. SEVERABILITY OF PROVISIONS. If any provision of this Agreement
shall be prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity without
invalidating the remainder of such provision or any remaining provisions of this
Agreement.

SECTION 7.9. COUNTERPARTS. This Agreement may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed to be an
original, and all of which when taken together shall constitute one and the same
Agreement.

SECTION 7.10. GOVERNING LAW. This Agreement shall be governed by and construed
in accordance with the laws of the State of Illinois, but giving effect to
federal laws applicable to national banks.

SECTION 7.11. ARBITRATION.

(a) Arbitration. The parties hereto agree, upon demand by any party, to submit
to binding arbitration all claims, disputes and controversies between or among
them (and their respective employees, officers, directors, attorneys, and other
agents), whether in tort, contract or otherwise in any way arising out of or
relating to (i) any credit subject hereto, or any of the Loan Documents, and
their negotiation, execution, collateralization, administration, repayment,
modification, extension, substitution, formation, inducement, enforcement,
default or termination; or (ii) requests for additional credit.

 

Second Amended and Restated Credit Agreement

 

19



--------------------------------------------------------------------------------

(b) Governing Rules. Any arbitration proceeding will (i) proceed in a location
in Chicago, Illinois selected by the American Arbitration Association (“AAA”);
(ii) be governed by the Federal Arbitration Act (Title 9 of the United States
Code), notwithstanding any conflicting choice of law provision in any of the
documents between the parties; and (iii) be conducted by the AAA, or such other
administrator as the parties shall mutually agree upon, in accordance with the
AAA’s commercial dispute resolution procedures, unless the claim or counterclaim
is at least $1,000,000.00 exclusive of claimed interest, arbitration fees and
costs in which case the arbitration shall be conducted in accordance with the
AAA’s optional procedures for large, complex commercial disputes (the commercial
dispute resolution procedures or the optional procedures for large, complex
commercial disputes to be referred to herein, as applicable, as the “Rules”). If
there is any inconsistency between the terms hereof and the Rules, the terms and
procedures set forth herein shall control. Any party who fails or refuses to
submit to arbitration following a demand by any other party shall bear all costs
and expenses incurred by such other party in compelling arbitration of any
dispute. Nothing contained herein shall be deemed to be a waiver by any party
that is a bank of the protections afforded to it under 12 U.S.C. §91 or any
similar applicable state law.

(c) No Waiver of Provisional Remedies, Self-Help and Foreclosure. The
arbitration requirement does not limit the right of any party to (i) foreclose
against real or personal property collateral; (ii) exercise self-help remedies
relating to collateral or proceeds of collateral such as setoff or repossession
to the extent permitted under applicable law; or (iii) obtain provisional or
ancillary remedies such as replevin, injunctive relief, attachment or the
appointment of a receiver, before during or after the pendency of any
arbitration proceeding. This exclusion does not constitute a waiver of the right
or obligation of any party to submit any dispute to arbitration or reference
hereunder, including those arising from the exercise of the actions detailed in
sections (i), (ii) and (iii) of this paragraph.

(d) Arbitrator Qualifications and Powers. Any arbitration proceeding in which
the amount in controversy is $5,000,000.00 or less will be decided by a single
arbitrator selected according to the Rules, and who shall not render an award of
greater than $5,000,000.00. Any dispute in which the amount in controversy
exceeds $5,000,000.00 shall be decided by majority vote of a panel of three
arbitrators; provided however, that all three arbitrators must actively
participate in all hearings and deliberations. The arbitrator will be a neutral
attorney licensed in the State of Illinois or a neutral retired judge of the
state or federal judiciary of Illinois, in either case with a minimum of ten
years experience in the substantive law applicable to the subject matter of the
dispute to be arbitrated. The arbitrator will determine whether or not an issue
is arbitratable and will give effect to the statutes of limitation in
determining any claim. In any arbitration proceeding the arbitrator will decide
(by documents only or with a hearing at the arbitrator’s discretion) any
pre-hearing motions which are similar to motions to dismiss for failure to state
a claim or motions for summary adjudication. The arbitrator shall resolve all
disputes in accordance with the substantive law of Illinois and may grant any
remedy or relief that a court of such

 

Second Amended and Restated Credit Agreement

 

20



--------------------------------------------------------------------------------

state could order or grant within the scope hereof and such ancillary relief as
is necessary to make effective any award. The arbitrator shall also have the
power to award recovery of all costs and fees, to impose sanctions and to take
such other action as the arbitrator deems necessary to the same extent a judge
could pursuant to the Federal Rules of Civil Procedure, the Illinois Rules of
Civil Procedure or other applicable law. Judgment upon the award rendered by the
arbitrator may be entered in any court having jurisdiction. The institution and
maintenance of an action for judicial relief or pursuit of a provisional or
ancillary remedy shall not constitute a waiver of the right of any party,
including the plaintiff, to submit the controversy or claim to arbitration if
any other party contests such action for judicial relief.

(e) Discovery. In any arbitration proceeding, discovery will be permitted in
accordance with the Rules. All discovery shall be expressly limited to matters
directly relevant to the dispute being arbitrated and must be completed no later
than 20 days before the hearing date. Any requests for an extension of the
discovery periods, or any discovery disputes, will be subject to final
determination by the arbitrator upon a showing that the request for discovery is
essential for the party’s presentation and that no alternative means for
obtaining information is available.

(f) Class Proceedings and Consolidations. No party hereto shall be entitled to
join or consolidate disputes by or against others in any arbitration, except
parties who have executed any Loan Document, or to include in any arbitration
any dispute as a representative or member of a class, or to act in any
arbitration in the interest of the general public or in a private attorney
general capacity.

(g) Payment Of Arbitration Costs And Fees. The arbitrator shall award all costs
and expenses of the arbitration proceeding.

(h) Miscellaneous. To the maximum extent practicable, the AAA, the arbitrators
and the parties shall take all action required to conclude any arbitration
proceeding within 180 days of the filing of the dispute with the AAA. No
arbitrator or other party to an arbitration proceeding may disclose the
existence, content or results thereof, except for disclosures of information by
a party required in the ordinary course of its business or by applicable law or
regulation. If more than one agreement for arbitration by or between the parties
potentially applies to a dispute, the arbitration provision most directly
related to the Loan Documents or the subject matter of the dispute shall
control. This arbitration provision shall survive termination, amendment or
expiration of any of the Loan Documents or any relationship between the parties

SECTION 7.12. USA PATRIOT. Bank hereby notifies Borrower that pursuant to the
requirements of the PATRIOT Act, it is required to obtain, verify and record
information that identifies Borrower and any subsidiary guarantor, which
information includes the name and address of Borrower and each subsidiary
guarantor and other information that will allow Bank to identify Borrower or
such subsidiary guarantor in accordance with the PATRIOT Act.

 

Second Amended and Restated Credit Agreement

 

21



--------------------------------------------------------------------------------

SECTION 7.13. AMENDMENT AND RESTATEMENT. This Agreement amends and restates and
supersedes and replaces any prior Agreement between the parties hereto with
respect to the subject matter hereof. Borrower hereby acknowledges and agrees
that this amendment and restatement of the Original Credit Agreement does not
effectuate a novation or extinguishment of the obligations under the Original
Credit Agreement, but rather an amendment and restatement of all the obligations
under the Original Credit Agreement.

[Signature page follows.]

 

Second Amended and Restated Credit Agreement

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first written above.

 

SIGMATRON INTERNATIONAL, INC.    

WELLS FARGO BANK, NATIONAL

ASSOCIATION

By:  

/s/ Gary R. Fairhead

    By:  

/s/ Matthew P. Soper

Title:   President / CEO     Title:   Vice President

 

Second Amended and Restated Credit Agreement

 

23